Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-12 and 14-31 are presented for examination.
3.          This office action is in response to the RCE filed 06/09/2022. 
4.	Claims 1-12 and 14-31 are currently pending. No claims have been added.
5.	The office action is made Non-Final.

Examiner Note
6.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.        Claims 1-28 and 30-31 are rejected under 35 U.S.C.103 as being unpatentable over Cissold et al (US 20160267101 A1) in view of Muller et al (US 20200026857 A1).


10.	Regarding claim 1 (Currently amended), Cissold teaches a method for distribution of one or more software release files across a multi-node network, the method comprising: 
identifying first replication information comprising a first plurality of checksums corresponding to a first version of a file and including at least a first portion of the first version of the file that is not included in a second version of the file utilized by a second node in the multi-node network, utilized by a first node in the multi-node network ([0026], “receiving computer system 300 calculates checksums for the old versions of the relevant files (first replication information/checksums of a first version of a file) and sends them to sending computer system 200... receiving computer system 300 applies a checksum function (formula) to the relevant files, on a block-by-block basis, to calculate their checksums, or hash values. A checksum or hash value is a small-sized datum from a block of digital data for the purpose of detecting errors which may have been introduced during its transmission or storage.”), 
identifying second replication information comprising a second plurality of checksums corresponding to the second version of the file , wherein the first version of the file is a different version of the file than the second version of the file and includes update data with respect to the second version of the file (Fig 1, sending computer system 200 (second node) in the multi-node network 100, Fig 2, [0022]- [0024], In step 404, sending computer system 200 (second node) prepares a comprehensive list of all relevant files' metadata (Second replication information corresponding to a second version of a file (new version)). [0024], “in step 406, sending computer system 200 sends the list of relevant files' metadata of the files to be synchronized (i.e., source file 230) to receiving computer system 300 (first node).  For example, sending computer system 200 (second node) determines that an updated version of a Microsoft Word document titled Existing_V2.doc is a relevant file and must be synchronized (Second replication information corresponding to a second version of a file (new version)).”, [0027], “In step 412, sending computer system 200 (second node) receives the files' checksums and metadata (first replication information/checksums of a first version of a file) from receiving computer system 300 (first node) and detects the differences between the new and old versions of the relevant files. In this exemplary embodiment, sending computer system 200 (second node) first verifies the data transmission by applying the same checksum function used in step 410 to the data to retrieve the relevant files' per-block checksums. If the received checksum values match the sent value, i.e., the checksums calculated in step 410 and 412 respectively, the data transmission is considered to be successful and error-free. Sending computer system 200 (second node) then detects the differences between the new and old versions of the relevant files. Sending computer system 200 (second node) calculates the differences by iterating, on a bit-by-bit basis, each version of each relevant file”)); 
calculating a difference between the first version of the file and the second version of the file based on a comparison of the first plurality of checksums of the first replication information corresponding to the first version of the file and the second plurality of checksums of the second replication information corresponding to the second version of the file to identify one or more checksums of the first replication information that are not included in the second replication information (Fig 1, Fig 2, step 410, [0026]-[0027], sending computer system 200 receives the files' checksums and metadata from receiving computer system 300 and detects the differences between the new (second version) and old versions (first version) of the relevant files...sending computer system 200 first verifies the data transmission by applying the same checksum function used in step 410 to the data to retrieve the relevant files' per-block checksums. If the received checksum values match the sent value, i.e., the checksums calculated in step 410 and 412 respectively, the data transmission is considered to be successful and error-free.  Sending computer system 200 then detects the differences between the new and old versions of the relevant files. Sending computer system 200 calculates the differences by iterating, on a bit-by-bit basis, each version of each relevant file);
 identifying the first portion of the first version of the file for transmission to the second node as the update data based on the calculated difference by using the one or more checksums identified as included in the first replication information but not in the second replication information in the comparison of the first plurality of checksums of the first replication information and the second plurality of checksums of the second replication information (Fig 1, Fig 2, steps 412 to 414 (merge differences with old version of file (the update data)), [0027]-[0029], detects the differences between the new (the second version) and old versions (the first version) of the relevant files... In step 416, receiving computer system 300 merges the old file with differences detected in the new file and sends an OK/Error status code to sending computer system 200. In this exemplary embodiment, each file's manuscript is used to create a temporary file using the old version (the first version) of the file and the data differences that sending computer system 200 sent.  The temporary file is then renamed to become the permanent file, and its metadata is changed accordingly); and 102433817.1-2-Application No. 16/399,938Docket No.: JFRG.PO003US.A/1001064838 
Reply to Office Action of May 5, 2021 transmitting, to the second node, the update data including the first portion of the first version of the file identified based on the calculated difference (Fig 1, Fig 2, steps 414 to 416 (sending by the sending computer system 200 (first node) the merge differences with old version of file (the update data) to the receiving computer system 300 (second node)), [0027-0029]).).
Cissold did not specifically teach the first replication information comprising an updated software release bundle of the one or more software release files; and the second replication information comprising a software deployment utilized by the second node in the multi-node network.
However, Muller teaches the first replication information comprising an updated software release bundle of the one or more software release files (Fig 2, Abstract, [0002], [0014], Fig 3, [0016-0017], [0032], software deployment/release/update); and the second replication information comprising a software deployment utilized by the second node in the multi-node network (Fig 2, Abstract, [0002], [0014], Fig 3, [0016-0017], [0032], software deployment/release/update).
Muller also teaches identifying first replication information comprising a first plurality of checksums corresponding to a first version of a file, comprising an updated software release bundle of the one or more software release files and including at least a first portion of the first version of the file that is not included in a second version of the file utilized by a second node in the multi-node network, utilized by a first node in the multi-node network (Fig 2, Abstract, “the event log including first checksums for the software executing in the computer system (the release bundle information includes a checksum of the file and/or meta data), [0002], “The target system maintains a record of the individual checksums of each software component running and the order (software package) in which the software components were measured by the TPM. This record is referred to herein as an event log (first replication information), which includes the name and version of each software module.” [0014], “Each installation of a SW package 220 is accompanied by a measurement of a checksum of one or more software components therein by TPM 213.” Fig 3, [0016-0017], “Checksums 310 include hashes or the like of binary files 306.... Binary files 306 are executable by CPU 206 to implement software components of software platform 204”, [0032], “the VM.sub.id can be the checksum of the VM's configuration file”)); 
identifying second replication information comprising a second plurality of checksums corresponding to the second version of the file comprising a software deployment utilized by the second node in the multi-node network, wherein the first version of the file is a different version of the file than the second version of the file and includes update data with respect to the second version of the file (Abstract, “the metadata database (Meta DB 224) including second checksums of binary files stored in packages from which the software is installed (checksums of the second version of the file)”, [0002], “a target system (second node) is typically composed of multiple binaries, each of which comprises multiple modules.”, Fig 3, (second node), [0017-0018], “Metadata signature 304 is generated based on metadata 302 using a private key of a public/private key pair controlled by the provider of software package 220.... Meta DB 224 includes metadata 302 (second replication information) from software packages 220, part of which may already be installed in software platform 204 along with the corresponding metadata signature 304. Host OS 228 can extract metadata 302 and metadata signature 304 from each software package 304.”); 
calculating a difference between the first version of the file and the second version of the file based on a comparison of the first plurality of checksums of the first replication information corresponding to the first version of the file and the second plurality of checksums of the second replication information corresponding to the second version of the file to identify one or more checksums of the first replication information that are not included in the second replication information  (Abstract, “the event log including first checksums for the software executing in the computer system (checksums of the first version of the file), and the metadata database including second checksums of binary files stored in packages from which the software is installed (checksums of the second version of the file); establishing a root of trust in the computer system at the server computer based on the TPM quote and the event log; and determining, at the server computer in response to establishing the root of trust, integrity of the software executing in the computer system by comparing the first checksums with the second checksums.”, [0015],[0017-0018], “Meta DB 224 includes metadata 302 from software packages 220, part of which may already be installed in software platform 204 along with the corresponding metadata signature 304.” [0021], “At step 424, attestation server 116 compares the checksums in event log 218 against the corresponding checksums in meta DB 224. That is, for each software component in event log 218, attestation server 116 compares its checksum as indicated in event log 218 against a checksum of the software component as indicated in meta DB 224.”);
 identifying the first portion of the first version of the file for transmission to the second node as the update data based on the calculated difference by using the one or more checksums identified as included in the first replication information but not in the second replication information in the comparison of the first plurality of checksums of the first replication information and the second plurality of checksums of the second replication information (Fig 4, [0021], “At step 424, attestation server 116 compares the checksums in event log 218 against the corresponding checksums in meta DB 224. That is, for each software component in event log 218, attestation server 116 compares its checksum as indicated in event log 218 against a checksum of the software component as indicated in meta DB 224.”); and 102433817.1-2-Application No. 16/399,938Docket No.: JFRG.PO003US.A/1001064838 
Reply to Office Action of May 5, 2021 transmitting, to the second node, the update data including the first portion of the first version of the file identified based on the calculated difference (Fig 4, step 430).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Muller’s system into Cissold’s and by incorporating Muller into Cissold because both systems are related to software lifecycle management of a virtual computing environment would provide software lifecycle management of a virtual computing environment.

11.	Regarding claim 2, Cissold and Muller teach the invention as claimed in claim 1 above and further Cissold teaches where: the first version of the file utilized by the first node comprises a file name and a first version identifier (Fig 1, source file 230, [0018], “When transferring a source file, a reference file that may have data that is similar to the source file is identified by, for example, having a file name that is the same or similar to the source file.”, [0020], [0023], the st_mtime and the st_atime of each file at the source end); and 
the second version of the file utilized by the second node comprises the file name and a second version identifier (Fig 1, [0018], and [0029], “each file's manuscript is used to create a temporary file using the old version of the file and the data differences that sending computer system 200 sent.  The temporary file is then renamed to become the permanent file, and its metadata is changed accordingly.  These files will now have a `st_atime>gt;st_mtime`, which reflects that the file is synchronized on both computer systems.”).  

12.	Regarding claim 3, Cissold and Muller teach the invention as claimed in claim 1 above and further Cissold teaches determining the first version of the file utilized by the first node corresponds to a source node (Fig 1, source file 230 (first version) utilized by the sending computer system 200); and determining the second version of the file utilized by the second node corresponds to a target node (Fig 1, reference file 330 (second version) utilized by the receiving computer system 300).  

13.	Regarding claim 4, Cissold and Muller teach the invention as claimed in claim 1 above and further Cissold teaches receiving, at the first node, an acknowledgment from the second node that the update data was received (Fig 2, step steps 416 to 418, [0018], “sending computer system 200 (the first node) receives an OK/Error status code (an acknowledgment) from receiving computer system 300 (the second node) and determines whether the relevant files have been properly synchronized.”, [0031]-[0032], “If, in step 418, sending computer system 200 determines that the synchronization was successful, then, in step 420, sending computer system 200 updates the st_atime field of the relevant files and initiates the file system remount with `-o noatime`.”).  

14.	Regarding claim 5, Cissold and Muller teach the invention as claimed in claim 1 above and further Cissold teaches receiving, at the first node, a notification from the second node that at least a portion of the update data was not received; and 74389463.155JFRG.P0003US.A/1001064838 responsive to the notification, transmitting the portion of the update data to the second node (Fig 2, step steps 416 to 418, [0018], “sending computer system 200 receives an OK/Error status code from receiving computer system 300 and determines whether the relevant files have been properly synchronized.”, [0031]-[0032], “If, in step 418, sending computer system 200 determines that the synchronization was not successful , then, sending computer system 200 restarts the file synchronization process from step 402 (which transmit again the update data). ”).  

15.	Regarding claim 6, Cissold and Muller teach the invention as claimed in claim 1 above and further Cissold teaches where the first version of the file includes a plurality of parts, of which the first portion of the first version of the file is a part, each of the plurality of parts including a set of data blocks ([0012], [0020], file system metadata fields (plurality of parts) specifically Fig 2, steps 406 to 410, [0026], “receiving computer system 300 applies a checksum function (formula) to the relevant files, on a block-by-block basis, to calculate their checksums, or hash values.”).  

16.	Regarding claim 7, Cissold and Muller teach the invention as claimed in claim 1 above and further Cissold teaches where: the update data comprises multiple parts of the plurality of parts; and each part of the multiple parts is individually sent to the second node ([0012], [0020] specifically Fig 2, steps 406 to 410, [0026], “receiving computer system 300 applies a checksum function (formula) to the relevant files, on a block-by-block basis, to calculate their checksums, or hash values.”).    

17.	Regarding claim 8, Cissold and Muller teach the invention as claimed in claim 1 above and further Cissold teaches where: the update data comprises multiple parts of the plurality of parts; and the multiple parts are sent together to the second node ([0012], [0020] specifically Fig 2, steps 406 to 410, [0026], “receiving computer system 300 applies a checksum function (formula) to the relevant files, on a block-by-block basis, to calculate their checksums, or hash values.”).      

16.	Regarding claim 9, Cissold and Muller teach the invention as claimed in claim 6 above and further Cissold teaches where at least one part of the plurality of parts includes a header (It is well known that the file system metadata field includes a header).  

19.	Regarding claim 10, Cissold and Muller teach the invention as claimed in claim 6 above and further Cissold teaches where the first replication information includes, for each part, a checksum ([0026-0027], checksum) and a size indicator ([0020], [0025]-[0026], size indicator).  

20.	Regarding claim 11, Cissold and Muller teach the invention as claimed in claim 10 above and further Cissold teaches where the first replication information includes a first checksum for an entirety of the first version of the file ([0026]-[0027], checksum for the old version (first version)).  

21.	Regarding claim 12, Cissold and Muller teach the invention as claimed in claim 10 above and further Cissold teaches where the size indicator for a particular part includes a start location of the particular part within the first version of the file and an end location of the particular part within the first version of the file ([0012], [0026] and per definition, “A checksum is a value used to verify the integrity of a file or a data transfer. In other words, it is a sum that checks the validity of data. Checksums are typically used to compare two sets of data to make sure they are the same”).  

23.	Regarding claim 14 (Currently amended), Cissold and Muller teach the invention as claimed in claim 13 above and further Cissold teaches for each checksum of the one or more checksums: identifying a corresponding size indicator of the file for the checksum; and retrieving a portion of the first version of the file based on the identified corresponding size (Fig 2, steps 408 to 412, matching incoming file metadata (size) with files, In step 410, receiving computer system 300 calculates checksums for the old versions of the relevant files and sends them to sending computer system 200.  In this exemplary embodiment, receiving computer system 300 applies a checksum function (formula) to the relevant files, on a block-by-block basis, to calculate their checksums, or hash values.  A checksum or hash value is a small-sized datum from a block of digital data for the purpose of detecting errors which may have been introduced during its transmission or storage.).  

24.	Regarding claim 15, Cissold and Muller teach the invention as claimed in claim 13 above and further Cissold teaches identifying additional replication information corresponding to the second node, the additional replication information accessible to the first node (Fig 2, step 410, [0026], Receiving computer system 300 sends the relevant files' per-block checksums along with their respective metadata to sending computer system 200.).  

25.	Regarding claim 16, Cissold and Muller teach the invention as claimed in claim 15 above and further Cissold teaches comparing the one or more checksums to a plurality of checksums included in the additional replication information (Fig 2, step 418, [0030]-[0031], restarting the file synchronization process from step 402 will restart the replication process (additional replication) and whatever claimed in claim 1 will be applied again).  

26.	Regarding claim 17 (Currently amended), Cissold and Muller teach the invention as claimed in claim 1 above and further Cissold teaches determining the second version of the file, where the determining the second version of the file comprises: sending, to the second node, a request to the second node for a version identifier of the second version of the file at the second node, the request including a file name of the file; receiving, from the second node, a response including the version identifier; and identifying the second version based on the version identifier (Fig 1, Fig 2, steps 408- 416, [0027]-[0029]).  

27.	Regarding claim 18 (Currently amended), Cissold and Muller teach the invention as claimed in claim 1 above and further Cissold teaches determining the second version of the file, where the determining the second version of the file comprises accessing a version log maintained by the first node to identify the second version of the file stored at a memory of the first node (Fig 1, persistent storage 208, [0035]-[0039]).  

28.	Regarding claim 19 (Original), Cissold and Muller teach the invention as claimed in claim 1 above and further Cissold teaches where the first node and the second node use a shared naming convention ([0018], “When transferring a source file, a reference file that may have data that is similar to the source file is identified by, for example, having a file name that is the same or similar to the source file.  The invention described herein generally assumes that a reference file has been identified.” And [0029]).

29.	Regarding claim 20, this claim recites a system performs the method of claim 1 and is rejected under the same rationale.

30. 	Regarding claim 21, Cissold and Muller teach the invention as claimed in claim 20 above and further Cissold teaches receive an upload of the first version of the file at the source node; and responsive to the upload of the first version of the file, generate the update data (Fig 1, Fig 2, [0019], upload process, steps 412 to 414 (merge differences with old version of file (the update data)), [0027]-[0029], detects the differences between the new (the second version) and old versions (the first version) of the relevant files... In step 416, receiving computer system 300 merges the old file with differences detected in the new file and sends an OK/Error status code to sending computer system 200. In this exemplary embodiment, each file's manuscript is used to create a temporary file using the old version (the first version) of the file and the data differences that sending computer system 200 sent.  The temporary file is then renamed to become the permanent file, and its metadata is changed accordingly).

31. 	Regarding claim 22, Cissold and Muller teach the invention as claimed in claim 21 above and further Cissold teaches receive, at the source node, a request to replicate the first version of the file at the target node; determine a size of the first version of the file; perform a comparison between the size and a threshold; if the size of the file is greater than or equal to the threshold, determine the second version of the file utilized by the target node; and if the size of the file is less than the threshold, send an entirety of the first version of the file to the target node (Fig 2, step 406 to 416,  [0025]-[0027], metadata includes size).

32. 	Regarding claim 23, Cissold and Muller teach the invention as claimed in claim 21 above and further Cissold teaches receive, at the source node, a request to replicate the first version of the file at the target node; determine a file type of the first version of the file; determine whether the file type is one of a plurality of supported file types; if the file type is included in the plurality of supported file types, determine the second version of the file utilized by the target node; and if the file type is not included in the plurality of supported file types, send the first version of the file to the target node Fig 2, step 406 to 416,  [0025]-[0027], metadata includes file type/format).

33.  	Regarding claim 24, Cissold and Muller teach the invention as claimed in claim 23 above and further Cissold teaches determine a size of the first version of the file; perform a comparison between the size and a threshold; if the size of the first version of the file is less than or equal to the threshold, send an entirety of the first version of the file to the target node; and if the size of the first version of the file is greater than the threshold: divide the first version of the file into multiple portions, wherein the multiple portions include the first portion of the first version of the file and are each identified based on the calculated difference; and send each portion of the multiple portions to the target node (Fig 2, steps 408 to 412, matching incoming file metadata (size) with files, In step 410, receiving computer system 300 calculates checksums for the old versions of the relevant files and sends them to sending computer system 200.  In this exemplary embodiment, receiving computer system 300 applies a checksum function (formula) to the relevant files, on a block-by-block basis, to calculate their checksums, or hash values.  A checksum or hash value is a small-sized datum from a block of digital data for the purpose of detecting errors which may have been introduced during its transmission or storage.).

34. 	Regarding claim 25, Cissold and Muller teach the invention as claimed in claim 24 above and further Cissold teaches where at least two portions of the multiple portions are sent concurrently to the target node ([0024] in step 406, sending computer system 200 sends the list of relevant files' metadata of the files to be synchronized (concurrently) (i.e., source file 230) to receiving computer system 300.).

35.	Regarding claim 26, this claim recites a non-transitory computer-readable storage medium storing instruction that, when executed by one or more processors, cause the one or more processors to perform operations performing the method of claim 1 and is rejected under the same rationale.

36.  	Regarding claim 27, Cissold and Muller teach the invention as claimed in claim 26 above and further Cissold teaches where executing the fifth routine to send the update data comprises sending a first part of the update data that includes the first portion and sending a second part of the update data (Fig 1, Fig 2, steps 412 to 414 (merge differences with old version of file (the update data)), [0027]-[0029], detects the differences between the new (the second version) and old versions (the first version) of the relevant files... In step 416, receiving computer system 300 merges the old file with differences detected in the new file and sends an OK/Error status code to sending computer system 200. In this exemplary embodiment, each file's manuscript is used to create a temporary file using the old version (the first version) of the file and the data differences that sending computer system 200 sent.  The temporary file is then renamed to become the permanent file, and its metadata is changed accordingly).

37. 	Regarding claim 28, Cissold and Muller teach the invention as claimed in claim 27 above and further Cissold teaches where the first portion of the update data and the second portion of the update data are sent in parallel ([0024] in step 406, sending computer system 200 sends the list of relevant files' metadata of the files to be synchronized (parallel) (i.e., source file 230) to receiving computer system 300.).

38.  	Regarding claim 30, Cissold and Muller teach the invention as claimed in claim 26 above and further Cissold teaches where the operations further comprise: send, to the second node, a request for identification of a particular version of the file utilized by the second node (Fig 2, steps 410 and 412).

39. 	Regarding claim 31, Cissold and Muller teach the invention as claimed in claim 26 above and further Cissold teaches send, to the second node, a request for particular replication information corresponding to the file utilized by the second node; and responsive to the request, receiving the second replication information (Fig 2, steps 410 and 412).

40.        Claim 29 is rejected under 35 U.S.C.103 as being unpatentable over Cissold et al (US 20160267101 A1) hereinafter as Cissold in view of Newell et al (US 20170003951 A1) and further in view of Jain et al (US US 20160124665 A1) hereinafter as Jain.

41.         Regarding claim 29, Cissold and Muller teach the invention as claimed in claim 26 above, Cissold and Muller does not specifically teach where the first version of the file comprises a zip file.
However, Jain teaches where the first version of the file comprises a zip file ([0035]- [0060], compression algorithm such as LZ4 or LZ77).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of where the first version of the file comprises a zip file suggested in Jain’s system into Cissold and Muller combined system and by incorporating Jain into Cissold and Muller combined system because all systems are related to data transfer would manage the virtual machine snapshots.

CONCLUSION
42.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Cochran (US 20130268927 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169